DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation wherein a resin decorative part comprising: a clear decoration having a body transmitting light, the clear decoration including a carbon-toned surface disposed on an opposite side to a viewer side of the body and having a carbon-toned pattern; and a carbon color layer colored in a carbon color and laminated on the carbon-toned surface, the carbon color layer having a reflective surface reflecting light transmitted through the clear decoration, wherein the carbon-toned pattern is formed with a plurality of pseudo carbon fiber bundles presenting carbon fiber bundles formed by bundling carbon fibers in a pseudo manner, the pseudo carbon fiber bundle has a plurality of linear grooves that constitute pseudo carbon fibers presenting the carbon fibers in a pseudo manner, and the carbon-toned surface includes the pseudo carbon fiber bundle in which a length in an extending direction of each linear groove and a depth of the linear groove vary in a predetermined range.
Regarding claims 2-6, claims 2-6 are allowable for the reasons given in claim 1 because of their dependency status from claim 1.



Regarding independent claim 8, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 8, and specifically comprising the limitation wherein a resin decorative part comprising: a clear decoration having a body transmitting light, the clear decoration including a carbon-toned surface disposed on a viewer side of the body and having a carbon-toned pattern; and a colored layer laminated on an opposite side to the viewer side of the body and colored in a carbon color, wherein the carbon-toned pattern is formed with a plurality of pseudo carbon fiber bundles presenting carbon fiber bundles formed by bundling carbon fibers in a pseudo manner, the pseudo carbon fiber bundle has a plurality of linear protrusions that constitute pseudo carbon fibers presenting the carbon fibers in a pseudo manner, and the carbon-toned surface includes the pseudo 
Regarding claims 9-13, claims 9-13 are allowable for the reasons given in claim 8 because of their dependency status from claim 8.

Regarding independent claim 14, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 14, and specifically comprising the limitation wherein A dial plate comprising: a clear decoration having a body disposed in a vehicle and transmitting light, the clear decoration including a carbon-toned surface disposed on a viewer side of the body and having a carbon-toned pattern; a colored layer laminated on an opposite side to the viewer side of the body and colored in a carbon color; and a design display section disposed on the body and transmitting light such that a design related to the vehicle is illuminated, wherein the carbon-toned pattern is formed with a plurality of pseudo carbon fiber bundles presenting carbon fiber bundles formed by bundling carbon fibers in a pseudo manner, the pseudo carbon fiber bundle has a plurality of linear protrusions that constitute pseudo carbon fibers presenting the carbon fibers in a pseudo manner, and the carbon-toned surface includes the pseudo carbon fiber bundle in which a length in an extending direction of each linear protrusion and a height of the linear protrusion vary in a predetermined range.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Other Prior Art Cited

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Anne M Hines/
Primary Examiner
Art Unit 2879